 


109 HCON 179 IH: Expressing the sense of the Congress regarding bone marrow failure diseases.
U.S. House of Representatives
2005-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 179 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2005 
Mr. Brown of Ohio (for himself and Mr. Bilirakis) submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress regarding bone marrow failure diseases. 
 
Whereas every year approximately 20,000 to 30,000 Americans are diagnosed with aplastic anemia, myelodysplastic syndromes (MDS), or paroxysmal nocturnal hemoglobinuria (PNH); 
Whereas bone marrow failure diseases can strike any person anywhere in the world, regardless of age, gender, race, or ethnicity; 
Whereas the highest incidence of these diseases occurs with people age 60 or older; 
Whereas the number of cases of these diseases will increase each year as the American population continues to age; 
Whereas bone marrow failure diseases occur when the bone marrow stops making enough healthy blood cells or produces poorly functioning blood cells; 
Whereas the causes of aplastic anemia, MDS, and PNH remain unknown, but are linked to toxins and viruses that commonly occur in our society and both prescription and over-the-counter medications; 
Whereas patients diagnosed with these diseases also suffer from anemia, bleeding, infections, and thrombosis; 
Whereas most treatments for bone marrow failure diseases are experimental, and there is no single cure for these diseases; 
Whereas the Aplastic Anemia & MDS International Foundation is the Nation’s oldest and largest patient advocacy and support network for individuals suffering from bone marrow diseases; and 
Whereas the Congress as an institution and Members of Congress as individuals are in unique positions to help raise public awareness about bone marrow failure diseases and to support the fight against these diseases: Now, therefore, be it 
 
That it is the sense of the Congress that— 
(1)all Americans should gain a better understanding of bone marrow failure diseases and their symptoms; 
(2)all individuals diagnosed with bone marrow failure diseases and their families should have access to a variety of treatment and counseling options; 
(3)families coping with bone marrow failure diseases should be linked to support networks and counseling and information services provided by non-profit organizations like the Aplastic Anemia & MDS International Foundation; and 
(4)the Federal Government should— 
(A)endeavor to raise awareness about the importance of the early detection of, and proper treatment for, bone marrow failure diseases; 
(B)provide adequate funding for research into the causes of, and improved treatment for, bone marrow failure diseases; 
(C)engage in such public health initiatives as surveillance, education, and awareness of bone marrow failure diseases; and 
(D)continue to consider ways to improve access to, and the quality of, health care services for detecting and treating bone marrow failure diseases. 
 
